DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2006/0078364).
With respect to claim 1 (similarly claim 4 Figs 21-22), Kimura teaches a printer (e.g. printing apparatus P Figs 1-2, 20 [0135]) configured to perform data processing on a data recording medium (e.g. configured to perform printing on a tape S13 Fig 21 and on a disk S24 Fig 22) by a first data recorder and a second data recorder (e.g. by a tape cassette 70, shown in FIGS. 4A and 4B, and a ribbon cassette 85, shown in FIGS. 5A and 5B [0063], which include respectively the print tape 71 and the optical disk D, as suggested in Fig 21 S1 [0141]), the printer comprising: 
a controller (e.g. a controller (CPU) 100 Fig 20 [0135]) configured to control the first data recorder and the second data recorder (e.g. which performs the general control of the printing apparatus P [0135], which includes controlling the tape cassette 70, shown in FIGS. 4A and 4B, and the ribbon cassette 85, shown in FIGS. 5A and 5B), the controller being configured to 
acquire, as a target medium, a data recording medium which is a process target of both the first data recorder and the second data recorder (e.g. the controller 100 acquires information from the tape cassette detection switches 11a and 11b, the ink ribbon cassette detection switch 12, and the disk detection sensor 13 all provided at the receiving section 6 (step S5) [0144] and determines whether or not the tape cassette 70 is received in the receiving section 6 (step S6) whereby tape is the target medium, Fig 21 S4) and 

With respect to claim 2, Kimura teaches the printer according to claim 1, wherein the controller is configured to, when the first data recorder is replaced with a third data recorder (e.g. when the tape cassette 70 is replaced by a third data recorder i.e. the ribbon cassette 85, Fig 22 S20 [0152]), acquire, as a target medium, a data recording medium which is a process target of both the second data recorder and the third data recorder (e.g. acquire optical disk D as a target medium, which is a process target of the ribbon cassette 85, as suggested in [0152]) and acquire, as a non-target medium, a data recording medium which is not a process target of at least one of the second data recorder or the third data recorder (e.g. acquire tape as a non-target medium which is not a process target of the ribbon cassette 85, yes S18 Fig 22 to branch to S20 [0152]).
With respect to claim 3, Kimura teaches the printer according to claim 1, wherein the controller is configured to, when the controller receives a request of processing of data by the first data recorder and the second data recorder (e.g. tape/disk? S4 Fig 21), output information that the processing of data is executable when the request of the processing is a request of processing of the target medium (e.g. S12-S13 Fig 21 is information that the processing of the data is executable when it is tape i.e. the target medium, see Fig 21 [0148]), and output information that the processing of data is inexecutable when the request of the processing is a request of processing of the non-target medium (e.g. S9 and S11 Fig 21 is information that the processing of the data is inexecutable when it disk i.e. the non-target medium, see Fig 21 [0146]-[0147]).
With respect to claim 5, Kimura teaches a printer (e.g. printing apparatus P Figs 1-2, 20 [0135]) configured to perform data processing on a data recording medium (e.g. configured to perform printing on a tape S13 Fig 21 and on a disk S24 Fig 22) by a plurality of data recorder (e.g. by a tape 
a controller (e.g. a controller (CPU) 100 Fig 20 [0135]) configured to control the plurality of data recorders (e.g. which performs the general control of the printing apparatus P [0135], which includes controlling the tape cassette 70, shown in FIGS. 4A and 4B, and the ribbon cassette 85, shown in FIGS. 5A and 5B), the controller being configured to
 acquire, as a target medium, the data recording medium which is a process target of all the plurality of data recorders (e.g. the controller 100 acquires information from the tape cassette detection switches 11a and 11b, the ink ribbon cassette detection switch 12, and the disk detection sensor 13 all provided at the receiving section 6 (step S5) [0144] and determines whether or not the tape cassette 70 is received in the receiving section 6 (step S6) whereby tape is the target medium, Fig 21 S4) and 
acquire, as a non-target medium, the data recording medium which is not a process target of at least one of the plurality of data recorders (e.g. acquiring the optical disk D as a non-target medium which is not a process target of the tape cassette 70, see [0146]-[0147]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675